Cohn and Callahan, JJ.
(dissenting). In our opinion, section 358 of the Banking Law does not purport to declare a loan void merely because a statement furnished pursuant to section 353, by inadvertent error incorrectly states the date of maturity.
*976The error herein was clearly inadvertent, and the order should be reversed, the complaint dismissed and defendant Household Finance Corporation awarded judgment m the consolidated action.
Martin, P. J., Townleyand Dore, JJ., concur in decision; Cohn and Callahan, JJ., dissent in opinion.
Judgment and order affirmed, with costs. (Reich v. Railroad Employees’ Personal Loan Co., 291 N. Y. 714.)